Ryan, 0.
This is an appeal from an order of confirmation of a sale made under the authority of a decree of foreclosure entered by the district court of Buffalo county. In this decree there were directions with respect to the enforcement of its provisions, as follows: “That said premises be sold, and an order of sale shall be issued to the sheriff of Buffalo county, Nebraska, commanding him to sell the above described premises as upon execution,” and “that he shall execute to the purchaser of said real estate *671a good and sufficient deed of conveyance therefor and put such purchaser in the actual possession of said premises.” It is urged, in argument, that the above quoted language required that an order of sale issue to authorize the sheriff to act, and that without a formal order of the character indicated the sheriff was without authority to sell. The sheriff had a certified copy of the decree upon which he relied as his authority to make the sale, and in this we think he was-clearly justified. In McKinley-Lanning Loan & Trust Co. v. Hamer, 52 Neb. 709, it was pointed out that the issuance by the clerk of a foi*mal order to supplement the provisions of the decree was entirely unnecessary. The sheriff was acting in this matter merely as the agency of the court, and this agency would not have been strengthened, or better evidenced, if the clerk, as such, had directed the sheriff to carry out the decree directing a sale. The judgment of the district court is
Affirmed.